        Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 1 of 11


Report of Lance R. Youles
         Estate of Donald Cohen v. Golden Living Center - Heathwood, et al.


     Lance R. Youles certifies and describes as follows:

1.   I was retained by the Tennyson Law Firm which represents the Plaintiff in this manner.

2.   This report was produced by my office.

3.   For purposes of this report, all references made to “Golden” shall mean Golden
     Living Center – Heathwood, Golden Holdings, LLC, Golden Living – Home Office,
     Golden Ventures – Administrative Services, GGNSC Clinical Services, GGNSC Clinical
     Services – Clinical, GGNSC Clinical Services – Dietary, and GGNSC Clinical Services –
     Social Services. This includes Golden board(s) of directors, Management Company,
     Administrator, Director of Nursing (DON), staff, and consultants.

4.   For purposes of this report, all references made to “Governing Body” shall mean
     Golden Holdings, LLC, Golden Living – Home Office, and Golden Ventures –
     Administrative Services,

             RECORDS RECEIVED, ACQUIRED, REVIEWED, AND RELIED UPON

5.   I have reviewed records and information from the following facilities, agencies,
     individuals, and sources concerning Donald Cohen:

        A. Death Certificate;
        B. Miscellaneous photographs and video;
        C. Golden: Miscellaneous admission and medical records;
        D. Newton – Wellesley Hospital: Miscellaneous medical records;
        E. Brigham & Women’s Hospital: Miscellaneous medical records;
        F. Massachusetts Department of Public Health (DPH), Division of Health Care
           Quality: Miscellaneous Golden licensing and inspection records including the
           4/24/13 survey regarding Mr. Cohen;
        G. www.medicare.gov: Background research regarding Golden; and,
        H. Law firm correspondence.

                   MY BACKGROUND, EDUCATION, AND TRAINING

6.   I am a graduate of Ferris State University in Big Rapids, Michigan, with a Bachelor
     of Science degree in Health Services Management, and an Associate of Science
     degree in Occupational Safety and Health, both received in 1978.

7.   I have been a Licensed Nursing Home Administrator (LNHA) in good standing
     since 1978.

                                           1
         Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 2 of 11

8.    I have practiced, managed, or consulted in nursing facilities, assisted living facilities,
      and senior housing businesses since 1978. My background ranges from high school
      experiences as a nurse’s aide to post college roles as an administrator, multi-facility
      management, turnaround specialist, and facility ownership. My management
      experience and knowledge of eldercare laws, regulations, and standards ranges
      from subacute nursing facilities to home health care. Most of my career has been
      devoted to helping nursing facilities in financial and/or regulatory peril throughout
      the country. My consulting roles include receivership, temporary management, and
      monitoring appointments for the State of Michigan. In addition, I served as an expert
      witness for the State of Indiana, Office of the Attorney General, to evaluate
      the competency of nursing home administrators under administrative review for
      managing nursing facilities that received substandard quality of care violations.

                              MY NURSING HOME EXPERTISE

9.    Based upon my education, training, experience, and research, I am familiar with the
      standards of care for nursing facilities operating in Massachusetts from 2011 to 2013
      and currently.

10.   Based upon my education, training, experience, and research, I am familiar with the
      standards of practice for Nursing Home Administrators operating in Massachusetts
      from 2011 to 2013 and currently.

11.   Based upon my experience as a consultant, corporate executive, and owner
      of nursing facilities, I am qualified to opine on the duties of a Governing Body.
      This includes hiring a competent administrator, establishing, monitoring, and
      enforcing internal operating standards, maintaining compliance with state and
      federal regulations, providing sufficient facility resources and operating capital,
      promoting ethical management practices, and to pursue facility profitability without
      compromising the quality and continuity of resident care.

12.   During my professional career I have experience with nursing home residents who
      were at high risk of negative outcomes due to their diagnoses and complete
      dependency on facility governing boards, administration, management, and staff to
      ensure that they attain or maintain their highest practicable physical, mental,
      and psychosocial well-being in accordance with state and federal (CMS) laws and
      regulations.

13.   I possess highly specialized knowledge and expertise in the field of nursing home
      administration, multi-facility management, ownership, eldercare laws, regulations,
      industry standards, and resident rights. Please see attached CV.

                                  SCOPE OF MY REVIEW

14.   As is customary for professionals in my field, I have relied on my assessment
      of Mr. Cohen’s medical records, Golden records, DPH records, research, and other
      relevant information to formulate opinions concerning the standard of care at
      Golden during his stay in general and on 3/12/13 in particular.

                                             2
         Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 3 of 11

15.   The opinions expressed in this report are limited to the operation of Skilled and
      Intermediate Care Nursing Facilities in Massachusetts. The scope of my review
      includes regulatory compliance, internal standards, facility ownership/governance,
      corporate control and oversight, facility administration, day-to-day operations,
      caregiver staffing, operating policies and procedures, caregiver competency,
      unsafe caregiver acts, unsafe facility conditions, resident rights, and the hiring,
      training, direction, supervision, and management of individuals who practiced or
      worked at Golden during Mr. Cohen’s stay.

16.   My findings and opinions may reference practitioners, clinicians, and unlicensed staff
      as employees, agents, or contractors of Golden, but only to the extent of their
      conformance with nursing home laws, regulations, internal policies and procedures,
      industry practices, and other regulatory, administrative, and institutional standards.

                                APPLICABLE STANDARDS

17.   Donald Cohen was entitled to receive nursing home care, treatment, protection,
      and services in accordance with the following standards:

            Volume 42, Code of Federal Regulations, Part 483;
            Volume 42, Code of Federal Regulations, Part 488;
            Massachusetts General Laws Title XVI, Chapter 111, Section 71;
            Massachusetts Administrative Code, Title 105, Sections: 150.000 – 159.000;
            Massachusetts Administrative Code, Title 245, Section 2.00;
            Nursing home industry standards; and,
            Golden internal operating standards, i.e., policies, procedures, protocols,
             systems, job descriptions, etc.

18.   The role, authority, and duties of nursing home administrators in Massachusetts are
      defined as follows:

         42 C.F.R. § 483.75:

         “A facility must be administrated in a manner that enables it to use its resources
         effectively and efficiently to attain or maintain the highest practicable physical,
         mental, and psychosocial wellbeing of each resident.”

         105 CMR 150.002 (C):

         “The administrator of the facility shall be responsible to the licensee and shall
         operate the facility to ensure that services required by patients or residents at
         each level of care are available on a regular basis and provided in an
         appropriate environment in accordance with established policies.”

         245 CMR 2.02:

         “Nursing home administrator means any person charges with the general
         administration of nursing home, whether or not such a person has an ownership
         interest in the home, who has been licensed and registered as such by the board
         in accordance with the provisions of M.G.L. c. 112 §108.”
                                           3
         Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 4 of 11

19.   Resident NEGLECT in Massachusetts nursing facilities is defined as follows:



                               Resident Neglect
                                                  42 C.F.R. § 488.301:

         “Failure to provide goods and services necessary to avoid physical harm, mental anguish or
         mental illness.”
                                                 105 CMR § 155.003:

         “Failure to provide goods and services necessary to avoid physical harm, mental anguish or
         mental illness. In determining whether or not neglect has occurred, the following standards
         shall apply:
                    (1). A patient or resident has been neglected if:
                         (a) An individual has failed to provide appropriate care, treatment or service to
                         the patient or resident; and
                         (b) The individual’s failure to provide the treatment, care or service to the patient
                         or resident is either intentional or the result or carelessness; and
                         (c) As a result of the failure to provide the treatment, care or service, the
                         individual has failed to maintain the health or safety of the patient or resident,
                         as evidenced by harm to the patient or resident, or a deterioration in the patient
                         or patient’s physical, mental or emotional condition.”


20.   An AVOIDABLE ACCIDENT in Massachusetts nursing facilities is defined as follows:


                           Avoidable Accident
                           42 C.F.R. § 483.25 (h)(1) and (2) – “Guidance to Surveyors”

           “AVOIDABLE ACCIDENT means that an accident occurred because the facility failed to:
                - Identify environmental hazards and individual resident risk of an accident, including the
                   need for supervision; and/or
                - Evaluate/analyze the hazards and the risk; and/or
                - Implement interventions, including adequate supervision, consistent with a resident’s
                   needs, goals, plan of care, and current standards of practice in order to reduce the
                   risk of an accident; and/or
                - Monitor the effectiveness of the interventions and modify the interventions as necessary,
                   in accordance with current standards of practice.”


21.   ADEQUATE SUPERVISION in Massachusetts nursing facilities is defined as follows:


                        Adequate Supervision
                           42 C.F.R. § 483.25 (h)(1) and (2) – “Guidance to Surveyors”

         “Adequate supervision refers to an intervention and means of mitigating the risk of an accident.
         Facilities are obligated to provide adequate supervision to prevent accidents. Adequate
         supervision is defined by the type and frequency of supervision, based on the individual’s
         assessed needs and identified hazards in the resident environment.”


                                                    4
         Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 5 of 11

                                      BACKGROUND

22.   Golden is a 49 bed for-profit Skilled Nursing Facility in Chestnut Hill, Massachusetts.

23.   Golden is operated by Golden Living Centers, a national for-profit privately held
      company that operates over 300 facilities in 21 States.

24.   Golden is licensed and regulated by the Massachusetts Department of Public Health
      (DPH), Division of Health Care Quality.

25.   Rosemary McLaughlin was the Executive Director (Administrator) during Mr. Cohen’s
      stay at Golden.

26.   Kathleen Silva, RN was the DON during Mr. Cohen’s stay at Golden.

27.   Donald Cohen was a 79-year-old resident who was admitted to Golden on 8/15/11
      for (24) hour nursing care, supervision, and assistance with his ADL’s.

28.   Mr. Cohen was represented at Golden by his son Steven Cohen and daughter
      Jennifer Katz, who acted on his behalf.

29.   Mr. Cohen relied on the Medicare Program and Massachusetts Medicaid Program
      to pay for his stay at Golden.

                                          FINDINGS

30.   Donald Cohen was completely dependent on Golden for (24) hour nursing care,
      treatment, supervision, and protection due to limitations imposed by the following
      diagnoses:

            Senile dementia
            Depression
            Hypertension
            Diabetes mellitus type II
            Congestive heart failure
            Coronary artery disease
            Hyperplasia prostate
            Idiopathic cardiomyopathy
            Hyperlipidemia
            Adenocarcinoma
            BPH
            Reactive airway disease
            Failure to thrive
            Chronic headache

31.   Mr. Cohen was considered a HIGH FALL RISK at Golden.

32.   Mr. Cohen exhibited WANDERING BEHAVIOR during his stay at Golden.
                                             5
         Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 6 of 11

33.   Mr. Cohen is described as follows according to a 1/18/13 “Minimum Data Set (MDS)”
      at Golden:

            Quarterly assessment
            Divorced
            Admitted from acute hospital
            Sometimes understands
            Sometimes understood
            Extensive assistance with (1) person physical assist for transfers, walking in
             room, walking in corridor, locomotion on/off unit, dressing, eating, toilet use,
             and personal hygiene
            Extensive assistance with (2) persons physical assist for bed mobility
            Total dependence for bathing
            Unsteady balance
            Mobility via walker and wheelchair
            Incontinent of bowel and bladder
            No pain symptoms
            LIFE EXPECTANCY IS GREATER THAN 6 MONTHS
            No problem conditions
            No falls since admission (ERROR)
            5’ 8” – 154 lbs.
            No recent weight loss or gain
            Mechanically altered diet
            No pressure ulcers/skin breakdown
            Receiving a diuretic
            Not receiving physical, occupational, or speech therapy
            No physical restraints in use

34.   The following interventions were in effect at Golden on/before 3/12/13 according to
      Mr. Cohen’s care plan:

         Focus:       At risk for falls related to: Wandering, history of falls, resident not
                      complying with safety measures.

            Assess wheelchair for proper size
            Self-releasing wheelchair seatbelt/alarm
            Bed alarm
            Low bed
            Wheelchair anti-tippers
            Physical therapy evaluations
            Physical therapy strengthening
            Extending bedtime to late in the shift
            Toilet prior to placing in bed
            Non-skid socks when in bed
            Offer urinal at night

35.   Mr. Cohen’s stay at Golden was characterized by a fall-related head injury on
      3/12/13 as follows:

                                              6
               Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 7 of 11



                                         “The Fall”
                      Donald Cohen at Golden Living Center – Heathwood (Golden)

DAY/DATE/TIME:                                                         Tuesday 3/12/13 @ 11:30 a.m.
LOCATION:                                                              Resident hallway
NURSING SHIFT:                                                         Day
TIMING:                                                                Resident lunch period
ACUITY STATUS:                                                         Long term care
DESCRIPTION OF INCIDENT:                                               “He was sitting in his w/c in the corridor and attempted
                                                                       to self-ambulate and fell to the floor. He has baseline
                                                                       confusion and restlessness.”
                                                                       [Quote: Progress note @ 2:27 p.m. on 3/12/13]
                                                                       -----------------------------------------------------------------
POST-FALL ASSESSMENT:                                                  “He is not able to articulate his pain situation. He has a
                                                                       large bump on his right temporal lobe and is very tender
                                                                       to touch. He has baseline strength of the upper and
                                                                       lower extremities, perla, neuro signs wnls and baseline
                                                                       confusion.”
                                                                       [Quote: Progress note @ 2:27 p.m. on 3/12/13]
WITNESSED BY STAFF:                                                    No
POST-FALL TREATMENT:                                                   Mr. Cohen remained at the facility under observation
                                                                       (i.e., neuro checks) per house protocol, and to receive
                                                                       ice every (2) hours to the temporal lobe x 48 hours
ATTENDING PHYSICIAN NOTIFIED:                                          Yes, treatment orders were given by Nurse Practitioner
FAMILY/POA NOTIFIED:                                                   Yes, Steven Cohen (Son) at approximately 1:00 p.m.
FAMILY RESPONSE:                                                       Upon her arrival, Jennifer Katz (daughter) asked Golden
                                                                       staff to transfer Mr. Cohen to the emergency room for
                                                                       evaluation due to extensive facial bruising.
STAFF RESPONSE:                                                        Mr. Cohen was transferred to the emergency room in
                                                                       response to his daughter’s request, but the transfer did
                                                                       not occur until approximately 9:00 p.m.
ASSISTIVE DEVICE(S) IN USE:                                            Alarmed seatbelt
ELAPSED TIME FROM FALL TO ER TRANSFER:                                 9+ hours
ADEQUATE STAFFING AT TIME OF FALL:                                     No, not witnessed by staff despite being in a public area
EFFECTIVE POST-FALL ASSESSMENT:                                        No, because the hospital transfer was prompted by his
                                                                       family and not Golden staff
REPORTED TO DPH:                                                       Yes, but the 4/24/13 survey was inconclusive
--------------------------------------------------------------------------------------------------------------------------------------------
NEGATIVE OUTCOME:                                                      Mr. Cohen was transferred to Newton-Wellesley Hospital
Source: Medical Records                                                on 3/12/13 where he was diagnosed with a Left-Sided
                                                                       Subdural Hematoma. He never recovered from his injuries
                                                                       at Golden and died at Brigham and Women’s Hospital on
                                                                       3/18/13
                                                                       -----------------------------------------------------------------
CAUSE OF DEATH (I.E., DEATH CERTIFICATE):                              Atherosclerotic Cardiovascular Disease
SIGNIFICANT CONDITIONS CONTRIBUTING TO DEATH:                          Blunt trauma to head
DESCRIBE HOW INJURY OCCURRED:                                          Fell
--------------------------------------------------------------------------------------------------------------------------------------------
DEPENDENCY/RISK FACTORS PRIOR TO FALL:                                 * HIGH FALL RISK
Source: Medical Records                                                * History of falls
                                                                       * Cognitive impairment
                                                                       * Wandering behavior
                                                                       * Unsteady gait
                                                                       * Abnormal posture
                                                                       * Poor safety awareness
                                                                       * Poor attention span
                                                                       * Noncompliant with safety devices
                                                                       * Mobility via wheelchair – propels self


                                                                  7
         Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 8 of 11

                                   CONCLUSIONS

36.   The following conclusions were reached during the course of my records review,
      research, and analysis:

        A.    Donald Cohen was completely dependent on Golden management and
              staff for his nursing care, treatment, supervision, and protection.

        B.    Mr. Cohen was a victim of NEGLECT at Golden based on failures identified
              in this report and standards identified in paragraphs (17) – (21).

        C.    Mr. Cohen’s fall on 3/12/13 constitutes an AVOIDABLE ACCIDENT as defined
              in paragraph (20), and based on the following evidence:

                  Mr. Cohen had a history of falls
                  Mr. Cohen was considered a high fall risk
                  Mr. Cohen exhibited wandering behavior which not only increased
                    the likelihood of falls, but required a greater level of supervision due
                    to his mobility and greater access to accident hazards
                  Mr. Cohen was cognitively impaired and could not be relied upon to
                    ask for assistance or act in a safe manner
                  Golden completely relied on an alarmed seatbelt to prevent his falls,
                    (i.e., passive care plan intervention), rather than providing greater
                    face-to-face/individualized staffing (i.e., active interventions)
                  Mr. Cohen was noncompliant with safety devices
                  There is no CNA documentation that his seatbelt was “visually”
                    checked every 15 minutes in accordance with physician orders
                  “Timing of the fall” (i.e., resident lunch period) when caregivers often
                    congregate in resident dining areas, which can significantly reduce
                    face-to-face supervision in resident hallways/rooms. Resident meal
                    periods are a well-recognized hazard in the nursing home industry.
                    These foreseeable “risk windows” are identified by: Youles, Lance R.,
                    “Preventing Neglect”; Advance for Long-Term Management; posted
                    on 2/16/11
                  Mr. Cohen’s fall was not witnessed by staff
                  Staff did not respond to Mr. Cohen’s alarm until after he fell

        D.    Golden failed to provide ADEQUATE SUPERVISION to Mr. Cohen during the
              late morning hours of 3/12/13 as defined in paragraph (21).

        E.    There was an undue delay of (9+) hours on 3/12/13 from Mr. Cohen’s fall to
              his hospital transfer, which was prompted by his daughter Jennifer Katz and
              not Golden staff.

        F.    Mr. Cohen was NOT classified as end-stage, terminal, or enrolled in hospice
              prior to his fall on 3/12/13 according to his last MDS at Golden.

        G.    Providing an effective facility administrator more likely than not would have
              prevented Mr. Cohen’s negligent care and treatment at Golden.
                                          8
          Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 9 of 11

         H.      Properly supervising floor nursing staff more likely than not would have
                 prevented Mr. Cohen’s negligent care and treatment at Golden.

         I.      Providing an effective falls program more likely than not would have
                 prevented Mr. Cohen’s negligent care and treatment at Golden.

         J.      Assigning sufficient direct care staff to Donald Cohen more likely than not
                 would have prevented his negligent care and treatment at Golden.

         K.      As a nursing home administrator who is responsible for administering a
                 facility in a manner that enables it to use its resources effectively and
                 efficiently to attain or maintain the highest practicable physical, mental,
                 and psychosocial well-being of each resident under state and federal
                 standards/safety rules, I found evidence that Donald Cohen was a victim
                 of NEGLECT at Golden. In particular, effective leadership from the facility
                 administrator more likely than not would have prevented his negligent care
                 and treatment.

                                   RECORDS REQUESTED

37.   The following records are expected to result in additional opinions when I receive
      them:

             All narrative nurse’s notes during Mr. Cohen’s stay
             All CNA flowsheets including 15 minute alarmed seatbelt checks
             All physician verbal orders during Mr. Cohen’s stay
             HPPD (Hours-Per-Patient-Per-Day) direct care staffing records (2011 – 2013)
             All standard and complaint DPH surveys (2011 – 2013)
             Floor nurse and CNA assignment sheets on Mr. Cohen’s unit during his stay
             Nursing staff in-service records (2011 – 2013)
             Resident council meeting minutes (2011 – 2013)
             Golden governing body meeting minutes (2011 – 2013)
             Golden Medicare and Medicaid Cost Reports (2011 – 2013)

                                         OPINION

38.   Based on my education, training, management expertise, regulatory knowledge,
      and knowledge of skilled nursing facilities, it is my belief to a reasonable degree
      of professional certainty that the board(s) of directors, Management Company,
      Administrator, DON, staff, and consultants at Golden failed to provide the necessary
      care and services for Donald Cohen to attain or maintain his highest practicable
      physical, mental, and psychosocial wellbeing which constitutes resident NEGLECT.
      The failure of Golden to provide the necessary care and to prevent the management
      failures identified in this report caused and/or significantly contributed to his
      negligent care and treatment. Accordingly, Golden fell below the standard of care
      for a skilled nursing facility operating in Massachusetts based on standards identified
      in paragraphs (17) – (21) in general and the following failures in particular:

                                             9
Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 10 of 11

 A. FAILURE TO PREVENT RESIDENT NEGLECT;


Applicable Standards:                                                   Breach of
Applicable Standards:
* Federal Statutes/Administrative Rules:         42 C.F.R. § 483.13 (b) & (c), F-224
                                                 42 C.F.R. § 488.301
* Massachusetts Statutes/Administrative Rules    105 CMR § 155.003
* Industry Standards (MA & US):                  Apply, and there is a breach.



 B. FAILURE TO PROVIDE A SAFE ENVIRONMENT AND ADEQUATE SUPERVISION TO
    PREVENT ACCIDENTS; AND,


Applicable Standards:                                                   Breach of
Applicable Standards:
* Federal Statutes/Administrative Rules:         42 C.F.R. § 483.25 (h), F-323
* Massachusetts Statutes/Administrative Rules:   105 CMR § 150.007 (G)(d)
* Industry standards (MA & US):                  Apply, and there is a breach



 C. FAILURE TO PROVIDE EFFECTIVE FACILITY ADMINISTRATION.


Applicable Standards:                                                   Breach of
Applicable Standards:
* Federal Statutes/Administrative Rules:         42 C.F.R. § 483.75, F-490
* Massachusetts Statutes/Administrative Rules:   105 CMR § 150.002 (C)
                                                 242 CMR 2.02
* Industry Standards (MA & US):                  Apply, and there is a breach




                                           10
         Case 1:16-cv-11078-LTS Document 67-2 Filed 05/03/19 Page 11 of 11




                                CLOSING COMMENTS

39.   I have not prepared any exhibits at the present time. However, I reserve the
      right to refer to any documents reviewed as exhibits if I amend my report or provide
      testimony in this matter.

40.   I offer my opinions with confidence. However, I reserve the right to amend my
      report if significant additional information becomes available through discovery in
      this matter.

41.   All findings and opinions contained within this report are based on the records
      provided to me, research, my education, training, and extensive experience
      with matters involving resident abuse and neglect.

      Respectfully submitted:




      ____________________________________         November 17, 2016
           Lance R. Youles, BS, LNHA




                                          11
